Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Applicants’ response dated 03/02/2021 regarding Response to Election/Restriction is acknowledged. In said response, applicants’ have elected Group VII, claim 21 without traverse. In said response applicants’ have cancelled claims 1-10, 15-20 and 37, amended claim elected 21 and have added new claims 40-58 that depend from elected amended claim 21 with the following arguments: “In addition, in view of the election of Group VII, no election of a sequence or a single species is required”; said arguments are not persuasive, applicants’ in the new claims have included the subject-matter of cancelled claims and restricted Groups. 
Upon further review a new restriction requirement has been implemented and a sequence election is required by the applicants’ resulting as a result of new supplemental-election requirement.
 Examiner would like to point out that, the polynucleotides and the encoded polypeptides in Groups’ II-VI (claimed methods) are structurally unrelated, do not require each other for practice; have separate utilities and are subject to separate manufacture and sale; searching structurally distinct molecules like the polynucleotides and encoded polypeptides comprised in claims 48-50 and 54-55 are not coextensive and involves search of different databases and furthermore, each sequence, in requiring a sequence search as well as a search of the prior art by standard means, e.g., word-searching, represents a complete search of distinct invention. The sequence search systems of the USPTO are at or near capacity, and search of multiple sequences in a significant number of patent applications is not practical, representing a real burden on the Office. Hence, a new restriction requirement has been implemented and a sequence election is required by the applicants.
Group I: Claims 21, 40-44 (in part) and claims 56-58 (full embodiment), drawn to a method of modifying the lipid content or composition of a cell, comprising a first nucleotide sequence increases the activity of type 1 diacylglycerol acyltransferase gene and a second nucleotide sequence increases the activity of type 2 diacylglycerol acyltransferase gene … said yeast cell is a Saccharomyces cell; classified in CPC: C12P7/6463.
Group II: Claims 21, 40-47 (in part) and claim 48 (full embodiment), drawn to a method of modifying the lipid content or composition of a cell, comprising a first nucleotide sequence increases the activity of type 1 diacylglycerol acyltransferase gene and a second nucleotide sequence increases the activity of type 2 diacylglycerol acyltransferase gene … said yeast cell is a Aruxula cell … comprises a genetic modification that decreases the activity of a lipase comprising the amino acid sequence of SEQ ID NO: 35 and encoded by the polynucleotide sequence of SEQ ID NO: 36; classified in CPC: C12P7/6463.
Group III: Claims 21, 40-47 (in part) and claim 49 (full embodiment), drawn to a method of modifying the lipid content or composition of a cell, comprising a first nucleotide sequence increases the activity of type 1 diacylglycerol acyltransferase gene and a second nucleotide sequence increases the activity of type 2 diacylglycerol acyltransferase gene … said yeast cell is a Aruxula cell … comprises  classified in CPC: C12P7/6463.
Group IV: Claims 21, 40-47 (in part) and claim 50 (full embodiment), drawn to a method of modifying the lipid content or composition of a cell, comprising a first nucleotide sequence increases the activity of type 1 diacylglycerol acyltransferase gene and a second nucleotide sequence increases the activity of type 2 diacylglycerol acyltransferase gene … said yeast cell is a Aruxula cell … comprises a genetic modification that decreases the activity of a lipase comprising the amino acid sequence of SEQ ID NO: 39 and encoded by the polynucleotide sequence of SEQ ID NO: 40; classified in CPC: C12P7/6463.
Group V: Claims 21, 40-44, 51-53 (in part) and claim 54 (full embodiment), drawn to a method of modifying the lipid content or composition of a cell, comprising a first nucleotide sequence increases the activity of type 1 diacylglycerol acyltransferase gene and a second nucleotide sequence increases the activity of type 2 diacylglycerol acyltransferase gene … said yeast cell is a Yarrowia cell … comprises a genetic modification that decreases the activity of a lipase comprising the amino acid sequence of SEQ ID NO: 41 and encoded by the polynucleotide sequence of SEQ ID NO: 42; classified in CPC: C12P7/6463.
Group VI: Claims 21, 40-44, 51-53 (in part) and claim 55 (full embodiment), drawn to a method of modifying the lipid content or composition of a cell, comprising a first nucleotide sequence increases the activity of type 1 diacylglycerol acyltransferase gene and a second nucleotide sequence increases Yarrowia cell … comprises a genetic modification that decreases the activity of a lipase comprising the amino acid sequence of SEQ ID NO: 85 and encoded by the polynucleotide sequence of SEQ ID NO: 86; classified in CPC: C12P7/6463.
The inventions are distinct, each from the other because of the following reasons:
Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). Also, product and process inventions are distinct if any of the following can be shown: (1) that the process as claimed can be used to make another and materially different product, (2) that the product claimed can be used in a materially different process of using that product, or (3) that the product claimed can be made by another and materially different process (MPEP § 806.05(h)). These inventions are different or distinct for the following reasons.
Inventions of Groups’ I-VI are drawn to methods and processes that are patentably distinct. Each of the methods or processes has different steps, using different components and modes of operation with different end results. They do not require each other for practice; have separate utilities, and is subject to separate manufacture and sale.
Hence, the above inventions have acquired separate status in the art and separate fields of search.
The groups have acquired separate status in the art and separate fields of search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652